Citation Nr: 9927294	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  95-33 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from July 1989 to July 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the October 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for sarcoidosis.  

The case was previously before the Board in March 1997 when 
the issue of service connection for sarcoidosis was remanded 
for further evidentiary development.  


FINDINGS OF FACT

1.  The record is devoid of medical evidence of a conclusive 
diagnosis of sarcoidosis.

2.  Sarcoidosis was not present in service, nor manifest to a 
compensable degree within the one year period following 
separation.


CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated during service, 
nor may it be presumed to have been incurred therein. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (1998).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  
 

Factual Background

Service medical records demonstrate that the veteran was seen 
October 1991 for symptoms of chest congestion and difficulty 
breathing.  The assessment was probable lower respiratory 
infection.  In February 1992 he complained of chest pain and 
a burning sensation.  At that time the assessment was 
possible "costal conteritis."  

A private chest x-ray report received from Johns Hopkins 
Hospital and dated in November 1992 indicated the veteran had 
slight pretracheal fullness considered to be suggestive of 
mediastinal adenopathy.  No infiltrates were seen.  Also of 
record is a letter to the veteran from Johns Hopkins advising 
that his November 1992 chest x-ray revealed abnormalities 
suggestive of sarcoidosis.  The letter stated that while the 
diagnosis was by no means considered to be certain, further 
evaluation by an internist was recommended.  

Private medical reports dated in April 1993 show when the 
veteran was seen for eye evaluation, the impression was 
recorded as "pars plantaris, work ups at Wilmer [Eye Clinic] 
suggest possible sarcoidosis - patient stable and quiet."  

VA chest x-rays conducted in April 1993 demonstrated that the 
lungs were free of recent infiltrates and there was no active 
lung disease.  

A May 1993 VA visual examination report referred to a 
diagnosis of "sarcoid" in October 1992.  The report of 
pulmonary function tests conducted by VA in May 1993 
indicated a consult diagnosis of sarcoidosis.  Test results 
were interpreted to reveal moderate gas exchange defect.  The 
VA examination report dated in June 1993 noted the veteran 
had recently been told he had a possible diagnosis of 
"sarcoid."  

When the veteran was seen in VA eye clinic in November 1993 
it was noted he had a history of "sarcoid" with last chest 
x-rays in September 1993. 
 
On VA pulmonary examination in July 1995 chest x-rays were 
negative and a diffusion capacity test indicated weak results 
of 50 percent of normal.  The examiner noted probable 
sarcoidosis.

The veteran was seen in VA pulmonary clinic in January 1996 
to rule out sarcoidosis.  At that time his lungs were clear 
to percussion and auscultation.  A high resolution 
computerized tomography (CT) scan of the thorax was conducted 
revealing no evidence of sarcoidosis.   

By a rating action in January 1996 service connection was 
granted for pulmonary function abnormality identified as weak 
diffusion capacity.  

In view of the uncertain diagnosis of sarcoidosis, the Board 
in March 1997 remanded the case in order to allow a pulmonary 
specialist to review all the records, examine the veteran and 
offer an opinion as to whether the veteran had sarcoidosis.  

VA medical notes show that when the veteran was seen in 
pulmonary clinic in March 1998, it was noted he was referred 
for evaluation of sarcoidosis.  The veteran reported that 
sarcoidosis had been suspected on chest x-ray conducted at 
Mount Sinai Hospital, in Philadelphia, but never proven 
conclusively.  At that time the veteran was asymptomatic 
except for visual symptoms.  He indicated that conjunctival 
biopsy (performed in connection with treatment for an eye 
disorder) had been negative for sarcoidosis.  He had no 
cough, dyspnea, chest discomfort, joint pains, skin lesions 
or other constitutional symptoms.  He reported spontaneous 
episodes of dyspnea on exertion.  Physical examination was 
normal.  Pulmonary function tests were normal.  His chest was 
clear and there was no lymphadenopathy.  The impression was 
sarcoidosis by history, inactive at present no evidence of 
intrathoracic active sarcoidosis.  Chest x-rays revealed 
bilateral hilar prominence was more pronounced since 1996.  
It was recorded that the veteran was already on treatment for 
sarcoidosis.  An addendum to the progress note related that 
the report of a private CT scan conducted in February 1998 
revealed the following; 1. soft tissue density within the 
pre-vascular space most likely representing residual thymic 
tissue; 2. probable 1.2 centimeter hilar lymph node, no other 
pathologically enlarged mediastinal or hilar lymph nodes 
seen; 3. mild bilateral bulbous disease; 4. 5 millimeter 
rounded area of low attenuation within the superior aspect of 
the spleen which is too small to be characterized by CT 
criteria, differential diagnosis possibilities include, but 
were not limited to splenic cyst vs splenic infarct, 
ultrasound not limited to splenic cyst vs splenic infarct, 
examination would have been performed for further evaluation, 
but it was doubtful that this examination would be helpful 
due to the small size and superior location of the 
abnormality; 5. No other significant abnormalities.  


Entitlement to Service Connection for Sarcoidosis 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Additionally, where a veteran served for 90 days or more 
during a period of war or peacetime after December 31, 1946, 
and a specified chronic disease to include sarcoidosis became 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, the chronic disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§  3.307, 3.309 (1999).

In this case service medical records are negative for 
complaints, findings, or diagnosis related to sarcoidosis.  
Treatment records dated during the first post service year do 
contain several references such as possible sarcoidosis, 
abnormalities suggestive of sarcoidosis with diagnosis far 
from certain, and history of sarcoidosis.  However, there is 
no conclusive diagnosis of the disorder and the evidence 
clearly does not satisfy the criteria of demonstrating that 
the condition was manifest to a degree of 10 percent during 
the presumptive period.  Accordingly service connection for 
sarcoidosis is not warranted on a presumptive basis.  

On review of the full medical record, the evidence still does 
not reflect a clear diagnosis of sarcoidosis at any time.  
The VA pulmonary examiner did note probable sarcoidosis in 
November 1995, but when the veteran was referred for 
evaluation to rule out sarcoidosis in January 1996, high 
resolution CT scan demonstrated there was no evidence of the 
disorder.  Similarly the report of a pulmonary evaluation 
conducted in March 1998 reflects an impression of sarcoidosis 
by history only, with no current evidence of active 
intrathoracic disease.  When the report of a February 1998 
private CT scan was subsequently reviewed, no reference to 
sarcoidosis was included in the interpretation of findings.  
On consideration of the record as a whole it appears that the 
history of sarcoidosis which has been noted multiple times 
refers to the suggestive x-ray findings, in November 1992, 
which were assessed by Johns Hopkins as far from diagnostic.  
Although sarcoidosis has been considered as a possible 
assessment on several occasions, the additional testing which 
was conducted did not result in a diagnosis of the disorder.  
The preponderance of medical evidence indicates that the 
veteran does not have the chronic disease for which service 
connection is sought.  

The Board has considered the doctrine of reasonable doubt, 
but we find that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Inasmuch as the preponderance of the evidence weighs against 
the veteran's claim, service connection for sarcoidosis not 
warranted.  



ORDER

Service connection for sarcoidosis is denied.  



		
	N. R. Robin
	Member, Board of Veterans' Appeals



 

